Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing submitted on 09/13/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the support of the claim recitation of “computer readable media” found in [128] of the specification to include the both transitory and non-transitory media, “A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms,…”. 
In treating the claim as a whole, Computer Readable Media (CRM) and Computer Readable Storage Media (CRSM) claims, under their broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first filter bank, second filter bank, a correlator, an attenuator, an audio output in claim 1, a silence detector in claim 16, average power detector in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19-20 of U.S. Patent No. 11264014. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are obvious variation of patented claims and has common subject matter. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: For example patented claims 1, and 19-20 recites audio input of a voice input, and pending claims 1 and 19-20 recites a first voice input and a second  voice input; Patented claims 1, and 19-20 recites filter bank to provide sub-bands,  and pending claims 1, and 19-20 recites a first and second filter banks to provide a first and second sub-bands; Patented claims 1, and 19-20 recites voice harmonics detector to determine a fundamental sub-band associated within the group of sub-bands; Pending claims 1, and 19-20 recites a correlator to determine one signal correlation between a first group and second group of sub-bands signal; Patented claims 1, and 19-20 recites an attenuation in the fundamental sub-band signal in one  the group of sub-band signals to provide gain controlled sub-band signals and Pending claims 1 and 19-20 recites an attenuator  to provide gain controlled sub-band signals from the group of first sub-band signals. 
Therefore the function/subject of the patented claims and the pending claims are common and the steps are obvious variation of each other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al.(US 2019/0108837 A1) in view of Verbeke et al.(US 20220246161 A1).

Regarding Claims 1, and 19-20, Christoph et al. teach: An audio device with improved talker discrimination, the audio device comprising at least a first audio input to receive a first voice input signal; a second audio input to receive a second voice input signal; a first filter bank, configured to provide a plurality of first sub-band signals from the first voice input signal; a second filter bank, configured to provide a plurality of second sub-band signals from the second voice input signal ([0017] The one or more microphones are connected to the processor unit and configured to provide the captured audio signals to the processor unit for further processing. The processing of the captured audio signals may be performed in the time domain and/or the frequency domain or in a frequency sub-band regime. For this purpose, the microphone signal may be subjected to a Fourier transform, in particular, a fast Fourier transform, a Discrete Fourier transform or the like or to filtering by analysis filter banks for transforming the microphone signal into the frequency domain. [0024] Detecting a speech signal may further comprise detecting speech activity of at least two different human speakers using voice recognition based on speaker recognition methods. This may be achieved by a spectral analysis of the speech signal and by identifying at least two different spectral characteristics of the speech signal,...); a correlator, configured to determine at least one signal correlation between at least a group of the first sub-band signals and at least a group of the second sub-band signals ([0020] Voice activity detection may be carried out based on measures determined from the microphone signal, wherein the different measures include spectral slope, correlation coefficients, log likelihood ratios, cepstral and weighted cepstral coefficients, which are determined from the Fourier coefficients of the logarithm of the spectral density, as well as modified distance measures, short-time energy, zero-crossing rate, linear prediction coefficients, spectral entropy, a least-square periodicity measure, and wavelet transform coefficients. Voice activity detection may further include a noise reduction stage, e.g. by a spectral subtraction, filtering for echo compensation and/or determining signal coherence of two or more audio signals captured by spaced-apart microphones in order to filter out diffuse background noise and/or sound reflections. [0024] The speaker recognition or speaker differentiation may be carried out using frequency estimation, … a spectral analysis based on the pitch of the detected speech signal, a detection of formants in the spectrum, or any other spectral characteristics as known in the art.).
 Christoph et al. do not teach: an attenuator, arranged to receive at least the group of the first sub-band signals and configured to conduct signal attenuation on the group of the first sub-band signals to provide gain- controlled sub-band signals, wherein the signal attenuation is based on the determined at least one signal correlation; and an audio output, configured to provide a voice output signal from at least the gain- controlled sub-band signals.
Verbeke et al. teach: a correlator, configured to determine at least one signal correlation between at least a group of the first sub-band signals and at least a group of the second sub-band signals; an attenuator, arranged to receive at least the group of the first sub-band signals and configured to conduct signal attenuation on the group of the first sub-band signals to provide gain- controlled sub-band signals, wherein the signal attenuation is based on the determined at least one signal correlation; and an audio output, configured to provide a voice output signal from at least the gain- controlled sub-band signals([0031] In operation, the sound modification application 122 acquires one or more audio signals (e.g., via audio input devices 154) and performs various operations on the one or more audio signals. In various embodiments, the sound modification application 122 may determine a plurality of sounds included in the one or more audio signals, thereby detecting and/or identifying sounds produced by different sources that are included in the one or more audio signals. For example, the sound modification application 122 may acquire multiple audio signals (e.g., from multiple microphones and/or from a multi-channel playback device) and determine a plurality of sounds included in the multiple audio signals. [0032] The sound modification application 122 may further determine one or more classifications for each of the determined sounds included in the one or more audio signals. The classifications associated with a sound may indicate the type of source that produced the sound. For example, possible sound classifications include types of persons (e.g., male, female), types of animals (e.g., dog, cat, bird), and types of objects (e.g., vehicle, construction equipment). [0043] In some embodiments, the sound modification application 122 may analyze the selected sound in the one or more audio signals, and optionally also the other sounds in the one or more audio signals and/or the one or more audio signals as a whole. The sound modification application 122 may use the analysis to determine and/or adjust the frequency sub-band to be selected for modification, in conjunction with or in lieu of determining the sub-band based on information obtained from sounds database 124. In some embodiments, if an audio signal includes just one sound, the sound may be analyzed to determine a frequency sub-band, instead of using information from sounds database 124, in order to determine a frequency sub-band that is specific to the sound as included in the audio signal. The sound modification application 122 may analyze the sound 204 to determine and select one or more characteristic frequency sub-bands in the sound 204 using any technically feasible technique (e.g., sound spectrogram analysis). The adjustment may include shifting the center of the sub-band and/or widening or narrowing the bandwidth of the sub-band. [0046] More generally, in various embodiments, the sound modification application 122 may make a sound more prominent or less prominent by any combination of: 1) modifying the sound across the entire frequency band of the sound (e.g., according to the techniques described above in conjunction with FIG. 2B); 2) modifying a frequency sub-band (e.g., the characteristic frequency sub-band) of the sound; and 3) modifying a frequency sub-band (e.g., the characteristic frequency sub-band) of one or more other sounds. For example, to make a first sound more prominent, the sound modification application 122 may simply amplify the first sound. As another example, the sound modification application 122 may amplify a certain frequency sub-band (e.g., the characteristic sub-band) of the first sound. [0047] In some embodiments, a first sound perceptually competes with a second sound if a perceived prominence of the second sound affects the perceived prominence of the first sound based on any number of criteria, including but not limited to sound amplitudes, characteristic frequency sub-bands, and so on. In some embodiments, sound modification application 122 may analyze the sounds in the one or more audio signals and identify perceptually competing sounds in any technically feasible manner, including but not limited to machine learning-based techniques and lookup in a database (e.g., sounds database 124). [0049] The sound modification application 122 may further cause the modified audio signal to be output to the user via audio output device(s) 156. For example, the sound modification application 122 transmits the modified audio signal to the audio output devices 156.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Christoph et al. to include the teaching of Verbeke et al. in order to output a perceptually cleared an expected sound/signal from one or more captured sounds/signals from an environment through identifying and modifying the sub-band of the expected sound/signal among the whole sub-bands of the captured signals.

Regarding Claim 2:  The audio device of claim 1, wherein the correlator is configured to determine the at least one signal correlation repeatedly (See rejection of claim 1 and the limitation of determining one signal correlation repeatedly would be obvious based on the teaching of Christoph et al. [0024] The speaker recognition or speaker differentiation may be carried out using frequency estimation, … a spectral analysis based on the pitch of the detected speech signal, a detection of formants in the spectrum, or any other spectral characteristics as known in the art.).

Regarding Claim 3: The audio device of claim 1, wherein the correlator is configured to determine multiple signal correlations (See rejection of claim 1).

Regarding Claim 4: The audio device of claim 1, wherein the first filter bank and the second filter bank are configured so that at least each of the group of first sub-band signals has an associated sub-band (common or overlapping sub-band) signal in the group of the second sub-band signals (See rejection of claim 1).

Regarding Claim 5:  The audio device of claim 4, wherein for each of the group of first sub-band signals, the correlator is configured to determine a correlation between a sub-band signal of the first sub- band signals and the associated sub-band signal of the second sub-band signals ( See rejection of claim 1 and Christoph teaching: [0024] The speaker recognition or speaker differentiation may be carried out using frequency estimation, … a spectral analysis based on the pitch of the detected speech signal, a detection of formants in the spectrum, or any other spectral characteristics as known in the art. Verbeke teaching: [0043] In some embodiments, the sound modification application 122 may analyze the selected sound in the one or more audio signals, and optionally also the other sounds in the one or more audio signals and/or the one or more audio signals as a whole. The sound modification application 122 may use the analysis to determine and/or adjust the frequency sub-band to be selected for modification, in conjunction with or in lieu of determining the sub-band based on information obtained from sounds database 124. In some embodiments, if an audio signal includes just one sound, the sound may be analyzed to determine a frequency sub-band, instead of using information from sounds database 124, in order to determine a frequency sub-band that is specific to the sound as included in the audio signal. The sound modification application 122 may analyze the sound 204 to determine and select one or more characteristic frequency sub-bands in the sound 204 using any technically feasible technique (e.g., sound spectrogram analysis). The adjustment may include shifting the center of the sub-band and/or widening or narrowing the bandwidth of the sub-band. [0046] More generally, in various embodiments, the sound modification application 122 may make a sound more prominent or less prominent by any combination of: 1) modifying the sound across the entire frequency band of the sound (e.g., according to the techniques described above in conjunction with FIG. 2B); 2) modifying a frequency sub-band (e.g., the characteristic frequency sub-band) of the sound; and 3) modifying a frequency sub-band (e.g., the characteristic frequency sub-band) of one or more other sounds. For example, to make a first sound more prominent, the sound modification application 122 may simply amplify the first sound. As another example, the sound modification application 122 may amplify a certain frequency sub-band (e.g., the characteristic sub-band) of the first sound. [0047] In some embodiments, a first sound perceptually competes with a second sound if a perceived prominence of the second sound affects the perceived prominence of the first sound based on any number of criteria, including but not limited to sound amplitudes, characteristic frequency sub-bands, and so on.)

Regarding Claim 6: The audio device of claim 5, wherein the attenuator is configured for each of the group of first sub-band signals to conduct signal attenuation based on the correlation between the respective sub-band signal of the first sub-band signals and the associated sub-band signal of the second sub-band signals (See rejection of claim 1, specifically the teaching of Verbeke et al.).

Regarding Claim 7: The audio device of claim 1, wherein the signal correlation correspond to a spectral density correlation (See rejection of claim 1, specifically the teaching of Christoph.).

Regarding Claim 8: The audio device of claim 1, wherein the attenuator is configured so that the signal attenuation is increased with a decrease in the signal correlation(See rejection of claim 1, specifically the teaching of Verbeke et al. [0046] More generally, in various embodiments, the sound modification application 122 may make a sound more prominent or less prominent by any combination of: 1) modifying the sound across the entire frequency band of the sound (e.g., according to the techniques described above in conjunction with FIG. 2B); 2) modifying a frequency sub-band (e.g., the characteristic frequency sub-band) of the sound; and 3) modifying a frequency sub-band (e.g., the characteristic frequency sub-band) of one or more other sounds. For example, to make a first sound more prominent, the sound modification application 122 may simply amplify the first sound. As another example, the sound modification application 122 may amplify a certain frequency sub-band (e.g., the characteristic sub-band) of the first sound. [0047] In some embodiments, a first sound perceptually competes with a second sound if a perceived prominence of the second sound affects the perceived prominence of the first sound based on any number of criteria, including but not limited to sound amplitudes, characteristic frequency sub-bands, and so on.)

Regarding Claim 9:  The audio device of claim 1, wherein the first and second filter banks each provide at least eight sub-band signals and wherein the attenuator conducts signal attenuation on the at least eight sub-band signals (See rejection of claim 1 and further the specific number of sub-band signals are design choice.).

Regarding Claim 10: The audio device of claim 1, wherein the first and second filter banks are configured to provide one or more of the sub-band signals to match psychoacoustic bands (See rejection of claim 1, specifically see Christoph et al. teaching [0021] Other methods, which may be used for detecting a speech signal in the microphone signal using speech recognition include, but are not limited to, power spectral analysis (FFT), linear predictive analysis (LPC), wherein a specific speech sample at a current time can be approximated as a linear combination of past speech samples and wherein the predictor coefficients are transformed to cepstral coefficients, perceptual linear prediction (PLP), which is based on the short term spectrum of speech and uses several psycho-physically based transformations,. and  Verbeke et al. teaching for sub-bands signals of psychoacoustic bands as “a frequency sub-band that is specific to the sound”).

Regarding Claim 14: The audio device of claim 1, wherein the first audio input comprises or is connectable to at least one primary microphone and the second audio input comprises or is connectable to at least one secondary microphone (See rejection of claim 1).

Regarding Claim 15: The audio device of claim 1, wherein the audio device is one or more of a communication audio device and a headset (See rejection of claim 1 and Verbeke et al. teaching of [0030] For example, in one embodiment, the computing device 102, the input devices 152, the audio input device 154, the audio output device 156, and optionally the display device 158, may be included in one device, such as a smartphone, a tablet computer, a user-wearable headset, headphones, and so forth. In another embodiment, the audio input devices 154 and the audio output devices 156 may be separate from the computing device 102. For example, the audio input devices 154 and audio output devices 156 may be included in headphones that are connected to a separate computing device 102 (e.g., a smartphone, a laptop computer, etc.) via a wired or wireless connection.).
Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al. in view of Verbeke et al. further  in view of Savant(US 20090287489 A1).

Regarding Claim 11, Christoph et al. in view of Verbeke et al. teach: The audio device of claim 1, further comprising sub-band signal of the group of first sub-band signals and the group of second sub- band signals (See rejection of claim 1).

Christoph in view of Verbeke et al. however do not specifically teach: The audio device of claim 1, further comprising at least one average power detector, connected to the attenuator, the average power detector being configured to determine an average power for each sub-band signal of the group of first sub-band signals and the group of second sub- band signals.
Savant teaches:  one average power detector, connected to the attenuator, the average power detector being configured to determine an average power for each sub-band signal of the group of first sub-band signals and the group of second sub- band signals([0061] The audio signal analyzer 302 receives a pre-filtered sample of the digitized audio speech signal. The audio signal analyzer 302 performs a signal analysis of the speech signal to identify or determine one or more features, patterns, or characteristics of the speech signal. The identified characteristics correspond to at least some aspects of a particular speaker's voice and therefore are indicative of the particular user. Accordingly, these characteristics can be used to identify an individual user. Alternatively or in addition, these characteristics can be used to identify a particular class of users with which the individual user is associated. [0063] For example, the Fourier transform can be accomplished by a fast Fourier transform (FFT), using well-known algorithms to produce a frequency spectrum of the signal. [0064] The resulting frequency spectrum can be divided into a number of sub bands by the spectrum tracker 306. The spectrum tracker can include a histogram of different frequency bands for multiple samples of the input signal. In some embodiments, each of the sub bands spans a substantially equal frequency range. Alternatively or in additional, each of the sub bands can be determined to span an unequal frequency range. For example, each of the sub bands can be configured to span a respective portion of a logarithmic frequency scale. [0065] The resulting amplitude values for each of the frequency ranges, individually or collectively, represent a characteristic, or signature of the sampled speech. Power levels for each of the respective sub bands obtained by the time-to-frequency converter 305 can be stored or otherwise combined with previous results for the same respective sub bands. For example, an average power level can be determined for each sub band.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Christoph et al. in view of Verbeke et al. to include the teaching of Savant in order to perform a signal analysis of the speech signal to identify or determine characteristics correspond to a particular speaker's voice.

Regarding Claim 12: The audio device of claim 11, wherein the correlator is connected with the at least one average power detector, and wherein the correlator is configured to determine the at least one signal correlation from the determined average power for each sub-band signal of the group of first sub-band signals and the group of second sub-band signals (See rejection of claims 1 and 11).

Regarding Claim 13: The audio device of claim 11, wherein the attenuator is connected with the at least one average power detector and is configured so that the signal attenuation of a sub-band signal of the group of first sub-band signals is increased with an increase in average power on the associated sub-band signal of the group of second sub-band signals (See rejection of claims 1 and 11).

Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al. in view of Verbeke et al. further  in view of LIU et al. (2020/0058320 A1).

Regarding Claim 16, Christoph et al. in view of Verbeke et al. teach, the device of claim 1(See rejection of claim 1).
Christoph et al. in view of Verbeke et al. do not teach: The audio device of claim 1, further comprising a silence detector connected with the attenuator, which silence detector is configured to control the attenuator when voice silence determined.
LIU et al. teach: The audio device of claim 1, further comprising a silence detector connected with the attenuator, which silence detector is configured to control the attenuator when voice silence (non-voice) determined ( [0045] Step S206: Determine that the speech signal is an unvoiced frame if the spectral entropy-energy square root of the speech signal is less than a first preset threshold; or determine that the speech signal is a voiced frame if the spectral entropy-energy square root of the speech signal is greater than or equal to the first preset threshold. [0087] In an embodiment of this application, after step S310 of determining the energy and the spectral entropy of the frame of speech signal in, the method may further include: discarding the speech signal if the energy of the speech signal is greater than a third preset threshold; or, discarding the speech signal if the energy of the speech signal is less than a fourth preset threshold.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Christoph et al. in view of Verbeke et al. to include the teaching of LIU et al. in order to effectively detecting speech and non-speech signal.

Regarding Claim 17: The audio device of claim 16, wherein the silence detector is connected with at least one average power detector and wherein the silence detector is configured to determine voice silence when the average power for each sub-band signal of the group of first sub-band signals is below an average silence signal level (See rejection of claim 1 and 16).

Regarding Claim 18: The audio device of claim 16, wherein the silence detector is configured to release control of the attenuator when the average power in a given sub-band signal of the group of first sub-band signals exceeds the average silence signal level(See rejection of claim 1 and 16 and based on LIU teasing discarding non-voice/noise signal is inherently  is releasing attenuation action.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record, Avendano et al.(US 2010/0094643 A1) teach: [0029] The grouping sub-module 202 may be configured to group the plurality of frequency sub-band signals into two or more groups. In exemplary embodiments, the frequency sub-band signals embodied within each group include frequency sub-band signals from adjacent frequency bands. In some embodiments, the groups may overlap. That is, one or more frequency sub-band signals may be included in more than one group in some embodiments. In other embodiments, the groups do not overlap. The number of groups designated by the grouping sub-module 202 may be optimized based on computational complexity, signal quality, and other considerations. Furthermore, the number of frequency sub-bands included in each group may vary from group to group or be the same for each group. [0030] The delay sub-module 204 may be configured to apply a delay function to at least one of the two or more groups. The delay function may determine a period of time to delay each frequency sub-band signal included in the two or more groups. In exemplary embodiments, the delay function is applied to realign group delays of the frequency sub-band signals in at least one of the two or more groups. The delay function may be based, at least in part, on a psychoacoustic model. Generally speaking, psychoacoustic models treat subjective or psychological aspects of acoustic phenomena, such as perception of phase shift in audio signals and sensitivity of a human ear. Additionally, the delay function may be defined using a delay table, as further described in connection with FIG. 3. [0031] The adjustment sub-module 206 may be configured to adjust one or more of a phase or amplitude of the frequency sub-band signals. In exemplary embodiments, these adjustments may minimize ripples, such as in a transfer function, produced during reconstruction. The phase and amplitude may be derived for any sample by the adjustment sub-module 206.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656